11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

TNC Energy, LLC,                              * From the 350th District Court
                                                of Taylor County,
                                                Trial Court No. 10375-D.

Vs. No. 11-15-00163-CV                        * August 21, 2015

Cactus Trucking & Oilfield                    * Per Curiam Memorandum Opinion
Services, LLC,                                  (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered TNC Energy, LLC’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.